This is a companion case to cause No. 17510, J. W. Cherry v. Eddie Arnwine, by his next friend, E. Arnwine, in which the opinion has this day been filed; the cases by agreement having been consolidated for trial and tried to the jury on the same evidence in the district court. The other case being by the minor to recover for certain personal injuries and this case being by the parents to recover for the necessary medical expenses and the loss of the services of the minor caused by the same injury. In the instant case, the parents recovered a judgment of $200.
By stipulation of the parties, the cases have been briefed together and the questions of law and fact involved in this case and the assignments of error are the same as in case No. 17510, and the conclusions reached in that case are controlling herein.
The judgment of the trial court therefore, is affirmed.
BRANSON, C. J., and PHELPS, LESTER, HUNT, CLARK, and RILEY, JJ., concur.